—In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Westchester County (Colabella, J.), entered May 21, 1999, which, upon a jury verdict, is in favor of the plaintiff and against it in the principal sum of $115,000 ($90,000 for compensatory damages and $25,000 for punitive damages).
Ordered that the judgment is affirmed, with costs.
The award of damages did not deviate materially from what would be reasonable compensation {see, CPLR 5502 [c]; Senko v Fonda, 53 AD2d 638).
*561The defendant’s remaining contention is without merit. Ritter, J. P., Santucci, Florio and H. Miller, JJ., concur.